  Case 3:19-cv-00567-TSL-MTP Document 18 Filed 08/10/20 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF MISSISSIPPI
                          NORTHERN DIVISION

FREDERICK LEE JOHNSON, R2641                                    PETITIONER


VS.                                   CIVIL ACTION NO. 3:19CV567TSL-MTP

PELICIA HALL, COMMISSIONER                                      RESPONDENT
MISSISSIPPI DEPARTMENT OF CORRECTIONS



                                   ORDER

      This cause came on this date to be heard upon the report and

recommendation of United States Magistrate Judge Michael T.

Parker, and the court, having fully reviewed the report and

recommendation entered in this cause on June 26, 2020, and no

objection having been filed and being duly advised in the

premises, finds that said report and recommendation should be

adopted as the opinion of this court.

      IT IS, THEREFORE, ORDERED that the report and recommendation

of United States Magistrate Judge Michael T. Parker entered on

June 26, 2020, be, and the same is hereby adopted as the finding

of this court.    Accordingly, it is ordered that respondent’s

motion to dismiss is granted, petitioner’s motion is denied and

the petition for writ of habeas corpus, filed pursuant to § 2254,

is hereby dismissed.

      It is further ordered that a certificate of appealability is

denied.   Petitioner has failed to demonstrate that “jurists of
  Case 3:19-cv-00567-TSL-MTP Document 18 Filed 08/10/20 Page 2 of 2




reason would find it debatable whether the petition states a valid

claim of the denial of a constitutional right” or that "jurists of

reason would find it debatable whether [this] court was correct in

its procedural ruling.”     Slack v. McDaniel, 529 U.S. 473, 484, 120

S. Ct. 1595, 146 L. Ed. 2d 542 (2000).

     A separate judgment will be entered in accordance with Rule

58 of the Federal Rules of Civil Procedure.

     SO ORDERED this 10th day of August, 2020.



                      /s/Tom S. Lee___________________________
                      UNITED STATES DISTRICT JUDGE




                                     2
